942 So. 2d 443 (2006)
Robin Diann YOUNG, D.D.S., Petitioner,
v.
DEPARTMENT OF HEALTH, Respondent.
No. 1D06-1175.
District Court of Appeal of Florida, First District.
November 14, 2006.
John U. Biedenharn, Jr., and Brian Gillis, of Bogin, Munns & Munns, P.A., Orlando, for Petitioner.
Wings S. Benton, Assistant General Counsel, Prosecution Services Unit, Department of Health, for Respondent.
PER CURIAM.
The petition to review non-final agency action is denied on the merits.
BROWNING, C.J., BARFIELD and VAN NORTWICK, JJ., concur.